Citation Nr: 1435508	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for kidney cancer, status post nephrectomy, to include as secondary to a service connected disability.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1969 to April 1972.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta Maine.  The RO in Detroit, Michigan, currently retains jurisdiction of the Veteran's claim file based on his residence.  

The Veteran testified at a March 2011 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  

In December 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

Additionally, the Veteran perfected appeals for service connection for neuropathy of the upper left and right extremities and erectile neuropathy, which were also addressed in the December 2011 Board remand.  During the pendency of the appeal, in a November 2012 rating decision, the RO granted service connection for erectile dysfunction and assigned a noncompensable evaluation effective July 25, 2008, and peripheral neuropathy of the bilateral upper extremities and assigned non-compensable evaluations for each side effective July 25, 2008, and 10 percent evaluations for each side effective January 17, 2012.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides while serving along the Korean Demilitarized Zone (DMZ) from April 1, 1968, to August 31, 1971.  

2.  Kidney cancer did not have its clinical onset in service, and is not otherwise related to active duty, to include exposure to Agent Orange; and is not related to service-connected diabetes mellitus and/or prostate cancer.   


CONCLUSION OF LAW

Kidney cancer was not incurred in or aggravated by service, and is not proximately due to service-connected diabetes mellitus and/or prostate cancer.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in December 2011.  The Board instructed the AOJ to obtain any outstanding private medical records, provide the Veteran an examination to determine the etiology of his claimed disability, and readjudicate the claim.  Subsequently, additional private medical records were obtained and associated with the claims folder, he was afforded an examination in January 2012, and his claim was readjudicated in a November 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in August 2008, prior to the February 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available service and post-service treatment records have been secured.  Also, the Veteran was provided a VA examination for his claim in January 2012.  Review of the January 2012 examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  In its May 2014 informal hearing presentation, the Veteran's representative argued that the January 2012 examination was inadequate because the examiner failed to provide an adequate rational for his findings and instead relied on the length of time from separation from service.  The Board notes that the examiner reviewed the claims folder and also cited to review of the medical literature and principles in reaching his opinion.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran presented testimony in a hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the March 2011 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the Veteran nor his attorney has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Veteran is presumed to have been exposed to herbicides due to his service along the Korean Demilitarized Zone from April 1, 1968, and August 31, 1971, carcinoma of the kidney is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  Accordingly, the claim of service connection for kidney cancer on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply here. 

A veteran may still establish service connection for kidney cancer as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

However, there is no evidence of any kidney cancer during service.  Service treatment records include no treatment for, diagnosis of, or complaints related to the condition, nor does the Veteran so allege.

The relevant post-service medical evidence includes an April 2010 letter from J.D., M.D. noting that the Veteran was treated for left kidney carcinoma in 2000 and opined that it was more likely than not that his health problems were aggravated by his exposure to chemicals in service.  However, he offered no rationale for the opinion, and presented it as a bare conclusion, and it is therefore entitled to no probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  

Pursuant to the Board's remand, the Veteran was afforded an examination in January 2012.  Based upon review of the claims folder and evaluation of the Veteran, the examiner opined that the moderately differentiated infiltrating papillary transitional cell carcinoma of the left kidney was not related to, caused by, or aggravated by service, service-connected diabetes mellitus, prostate cancer, or Agent Orange.  The examiner reasoned that diagnosis of kidney cancer was 37 years after separation from service and thus was not likely due to service.  Additionally, and contrary to the assertion made by the Veteran's representative in a May 2014 informal hearing presentation, he also stated that the medical literature showed no relationship (causation or aggravation) between left kidney cancer and prostate cancer, diabetes mellitus, or Agent Orange.  The VA examiner, in offering a rationale tied to the evidence of record, has offered a probative opinion.  The Veteran has offered no contrary probative evidence, such as literature showing a potential tie.  

Although the Veteran currently has kidney cancer, there is no competent or credible evidence that it is related to service, to include exposure to Agent Orange therein.  Additionally, while he is service-connected for diabetes mellitus and prostate cancer, there is likewise no competent or credible evidence that the kidney cancer is related to either service-connected diabetes mellitus and/or prostate cancer. 

The Board finds the opinion expressed in the January 2012 VA examiner's report to be competent and credible and the most probative evidence in this case.  The report was based on a careful review of the claims file, including a notation of the Veteran's medical history, and based on medical literature.  On the other hands, Dr. D only offered a speculative and vague opinion.  His opinion seems to be based solely on the Veteran's contentions, as Dr. D failed to even specify the chemicals to which the Veteran was exposed.  In short, the January 2012 VA examiner's opinion is the most authoritative and comprehensive evidence on this matter.  

Furthermore, the Board has considered the Veteran's contentions that his kidney cancer was caused by service or service-connected disabilities.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical opinions such as a link between his current kidney cancer and service, to include exposure to Agent Orange, and/or service-connected diabetes mellitus and/or prostate cancer.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Based on the foregoing, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for an eye disability is not warranted.


ORDER

Service connection for kidney cancer, status post nephrectomy, to include as secondary to a service connected disability, is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


